Campbell, C. J.,
delivered the opinion of the court.
The three-years statute of limitations barred the cause of action here sued on. Code 1880, § 2670. The action is not on a written contract, but on an unwritten one. The order of Farmer to Patty to deliver to Foote a county warrant is *150not the canse of action. It does not import one. It does not contain a promise of payment of money or other thing, or an acknowledgment of indebtedness. It carries no such idea on its face. To make it valuable as a mere link in a chain of evidence to show indebtedness, it would have to be supplemented by other evidence showing how it came to be given. The plaintiff recognized the necessity of this, and the declaration narrates the transaction out of which the order arose. While the order is part of the history of the case, it is not the cause of action or sufficient to constitute one. The statute mentioned bars actions on any unwritten contract in three years. To take a case out of this statute, there must be a writing evidencing an acknowledgment of indebtedness or promising to pay, in such terms as to render any supplementary evidence unnecessary. The suggestion that no time was stated for the delivery of the warrant is answered by the averment of the declaration that it was to be by April 1, 1888.

Affirmed.